DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 10/13/2021. As directed by the amendment: claims 1, 18 have been amended; claims 2, 7, 9-12, 17 have been canceled; and no new claims have been added. Thus, claims 1, 3-6, 8, 13-16, 18 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 5-6 of the remarks filed 10/13/2021 that Feri et al. (US 2013/0172856) fails to disclose the amended limitation “the translating barrier having a flange to allow the flange to contact the patient”. Applicant’s argument has been fully considered and are not persuasive. Feri discloses a translating barrier ring (10/11/12, figs. 3-4) comprising a flange (18) wherein the flange (18) is provided with holes (19) for passing suture stiches for connecting to the body of the patient (par. 0035). Therefore, Feri discloses a flange of the translating barrier ring configured to contact the patient.
Applicant’s argument pages 5-6 of the remarks filed 10/13/2021 that Feri fails to disclose the amended limitation “the translating barrier having a body extending rear of the flange”. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.
Applicant’s argument pages 6-7 of the remarks filed 10/13/2021 that Arehart in view of Singer and Gomez fails to disclose the amended limitation “the translating barrier includes a flange and a body wherein the body is extending rear of the flange”. Applicant’s argument has been fully considered and are not persuasive. Gomez teaches a translating barrier ring (65, figs. 4-6) having a flange 56 and a body 54 extending rear of the flange 56 (see figs. 4-6) to allow the flange 56 to contact the patient (via wall 60, see fig. 4 and pars. 0054, 0056).

Claim Objections
Claim(s) 1, 3-4, 8, 16, 18 is/are objected to because of the following informalities:  
Claim 1, line 3, “the body” should be “the flexible elongated body”.
Claim 1, line 4, “the body” should be “the flexible elongated body”.
Claim 1, line 7, “the body” should be “the flexible elongated body”.
Claim 1, lines 8-9, “the plurality of apertures” should be “the plurality of rounded apertures”.
Claim 1, line 9, “the body” should be “the flexible elongated body”.
Claim 1, line 10, “the body” should be “the flexible elongated body”.
Claim 1, lines 10-11, “the barrier ring” should be “the translating barrier ring”.
Claim 1, line 11, “the barrier ring” should be “the translating barrier ring”
Claim 1, line 12, “the body” should be “the flexible elongated body”.
Claim 1, line 13, “the translating barrier” should be “the translating barrier ring”
Claim 1, line 15, “the plurality of apertures” should be “the plurality of rounded apertures”.
Claim 1, line 16, “the body” should be “the flexible elongated body”.
Claim 3, line 1, “the body” should be “the flexible elongated body”.
Claim 4, line 2, “the body” should be “the flexible elongated body”.
Claim 8, line 1, “the body” should be “the flexible elongated body”.
Claim 16, line 2, “the body” should be “the flexible elongated body”.
Claim 18, line 3, “the body” should be “the flexible elongated body”.
Claim 18, line 4, “the body” should be “the flexible elongated body”.
Claim 18, line 5, “the body” should be “the flexible elongated body”.
Claim 18, line 6, “the body” should be “the flexible elongated body”.
Claim 18, line 11, “the body” should be “the flexible elongated body”.
Claim 18, lines 12-13, “the plurality of apertures” should be “the plurality of rounded apertures”.
Claim 18, line 13, “the body” should be “the flexible elongated body”.
Claim 18, line 14, “the body” should be “the flexible elongated body”.
Claim 18, lines 14-15, “the barrier ring” should be “the translating barrier ring”
Claim 18, line 15, “the barrier ring” should be “the translating barrier ring”
Claim 18, line 16, “the body” should be “the flexible elongated body”.
Claim 18, line 17, “the translating barrier” should be “the translating barrier ring”
Claim 18, line 19, “the plurality of apertures” should be “the plurality of rounded apertures”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-9, 8, 16, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tube" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "the body" in line 17 renders the claim indefinite because it is unclear whether the limitation is the same as the limitation “a flexible elongated body” recited in claim 1 line 2 or the same as the limitation “a body” of the translating barrier recited in claim 1 line 13. For the purpose of compact prosecution, the limitation “the body” in line 17 is interpreted to be the same as “a flexible elongated body”. Also, Examiner suggests Applicant to amend all of “the body” in claim 1 to “the flexible elongated body” for clarity.
Claims 3-6, 8, 16 are rejected by virtue of depending on claim 1.
Claim 18 recites the limitation "the tube" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the phrase "the body" in line 20 renders the claim indefinite because it is unclear whether the limitation is the same as the limitation “a flexible elongated body” recited in claim 18 line 2 or the same as the limitation “a body” of the translating barrier recited in claim 18 line 17. For the purpose of compact prosecution, the limitation “the body” in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arehart et al. (US 2014/0207121) in view of Singer (US 9,033,955) and Gomez (US 2007/0088280).
Regarding claim 1, Arehart discloses 
A tube apparatus (10, fig. 1B), comprising: 
a flexible elongated body (12) having a first end (14) and a second end (16) with a center portion (center/middle portion of 12) therebetween (see fig. 1B), the body (12) being cylindrically hollowed along its length (Examiner notes: see par. 0016, tube 12 has side walls defining a drainage lumen; therefore, 12 is cylindrically hollowed along its length); 
a plurality of rounded apertures (18) passing through the outer surface (outer surface of 12) along the length of the body (length of 12) so as to permit passage of fluid and fecal matter 
wherein the plurality of apertures (18) extend along the outer surface (outer surface of 12) in the center portion (center/middle portion of 12) from the first end (14) to the second end (16) through the body (see fig. 1B); and 
wherein the body (12) is flared outward at the first end (14) such that a diameter of the first end is greater than the second end (Examiner notes: see par. 0016, the distal end of the tube is tapered. Therefore, the diameter of first end 14 is greater than the second end 12).

Regarding claim 1, Arehart is silent about a rib formed outward along an outer surface of the body from the first end to the second end; and a translating barrier ring in communication with the outer surface of the body, the barrier ring configured to adjust in distance from the second end, the barrier ring is selectively located along the body so as to restrict movement of the body within a patient, the translating barrier having a flange and a body extending rear of the flange to allow the flange to contact the patient.
However, Singer teaches a rib (longitudinal ribbing LR shown in fig. 4) formed outward along an outer surface of the body (outer surface of catheter L) from the first end (bottom end of catheter L) to the second end (top end of catheter L).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the body of Arehart tube 12 by adding a 

Regarding claim 1, Arehart in view of Singer is silent about a translating barrier ring in communication with the outer surface of the body, the barrier ring configured to adjust in distance from the second end, the barrier ring is selectively located along the body so as to restrict movement of the body within a patient, the translating barrier having a flange and a body extending rear of the flange to allow the flange to contact the patient.
Arehart only discloses a retention element 24 which is deployed within a lumen of the body and which is located on a portion of the tube 12 wherein the retention element may be a pigtail configuration 26 of the tube 12 (see fig. 1A) or an inflatable balloon 28 (see fig. 1B) or combinations thereof (par. 0018).
However, Gomez teaches a translating barrier ring (65, figs. 4-6) in communication with the outer surface of the body (outer surface of 43A), the barrier ring (65) configured to adjust in distance from the second end (tip of 43A) (Examiner notes: see par. 0054, 65 includes a flange 52 that is adapted to be disposed along the catheter 43A; and the inner diameter of the hole 58 is sized so as to be slidably moveable along the longitudinal axis 70 of catheter 43A and frictionally engage the outer diameter of catheter 43A when contacting the epidermal skin layer of the patient), the barrier ring (65) is selectively located along the body so as to restrict movement of the body within a patient (Examiner notes: see pars. 0019 and 0054, the inner diameter of 65 frictionally engages with the outer diameter of catheter 43A; therefore, 65 is configured to restrict movement of catheter 43A within the patient), the translating barrier (65) having a flange (56, fig. 5 and par. 0054) and a body (54, fig. 5 and par. 0054) extending rear of the flange (56) to allow the flange (56) to contact the patient (via wall 60, figs. 4-5 and pars. 0054, 0056).

Regarding claim 16, Arehart in view of Singer and Gomez, 
Singer further teaches the rib (longitudinal ribbing LR) made from similar materials as that of the body (catheter L) (Examiner notes: see fig. 4 and col. 8 lines 8-12, the catheter comprises the longitudinal ribbing LR and the catheter is manufactured as one piece).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Arehart’s system by adding a longitudinal ribbing such that the longitudinal ribbing and the tube are manufactured as one piece, as taught by Singer, for the purpose of preventing separation (col. 8 lines 8-12 of Singer) and reducing manufacturing cost of the system.

Claim(s) 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arehart et al. (US 2014/0207121) in view of Singer (US 9,033,955) and Gomez (US 2007/0088280) in further view of Guo et al. (US 2014/0276643).
Regarding claim 3, Arehart in view of Singer and Gomez discloses the apparatus of claim 1, as set forth above, except for wherein the body includes a plurality of different material layers.
However, Guo teaches a catheter wherein the body includes a plurality of different material layers (fig. 5 and par. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the body of Arehart’s tube to include a plurality of 
Regarding claim 8, Arehart in view of Singer and Gomez discloses the apparatus of claim 1, as set forth above, except for wherein the flexibility of the body varies along its length.
However, Guo teaches a catheter wherein the flexibility of the body varies along its length (the body of catheter comprises the middle polymer layer with different polymers, see fig. 5 and par. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the body of Arehart’s tube to include a plurality of different material layers, as taught by Guo, for the purpose of increase the flexibility of the body of the tube (par. 0045 of Guo).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arehart et al. (US 2014/0207121) in view of Singer (US 9,033,955) and Gomez (US 2007/0088280) in further view of Aldrich et al. (US 5,489,269).
Regarding claim 4, Arehart in view of Singer and Gomez discloses the apparatus of claim 1, as set forth above. Arehart further discloses the second end (16) having an enclosed tip (see par. 0016, the distal end of the tube is closed).
Arehart in view of Singer and Gomez is silent about the tip being more rigid than the center portion of the body.
However, Aldrich teaches a catheter (10, fig. 1) comprising a tip (18) wherein the tip (18) is more rigid than the center portion (16) of the body of the catheter (col. 4 lines 9-16).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the tip of Arehart’s tube to be more rigid, as taught by Aldrich, for the purpose of minimizing deformation of the tip during introduction into the patient (col. 4 lines 9-16 of Aldrich).
Regarding claim 5, Arehart in view of Singer, Gomez, and Aldrich,
Aldrich teaches the tip (18) being hardened so as to minimize flexure of the tip (col. 4 lines 9-16).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the tip of Arehart’s tube to be more rigid, as taught by Aldrich, for the purpose of minimizing deformation of the tip during introduction into the patient (col. 4 lines 9-16 of Aldrich).
Regarding claim 6, Arehart in view of Singer, Gomez, and Aldrich discloses the apparatus of claim 4 as set forth above. Arehart further discloses the tip without any of the plurality of apertures (Examiner notes: see fig. 1A for the apertures 18 along the center/middle portion of 12; and see par. 0016 for the distal end of the tube being closed).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arehart et al. (US 2014/0207121) in view of Aldrich et al. (US 5,489,269), Singer (US 9,033,955) and Gomez (US 2007/0088280).
Regarding claim 18, Arehart discloses 
A tube apparatus (10, fig. 1B), comprising: 
a flexible elongated body (12) having a first end (14) and a second end (16) with a center portion (center/middle portion of 12) therebetween (see fig. 1B), the body (12) being cylindrically hollowed along its length (Examiner notes: see par. 0016, tube 12 has side walls defining a drainage lumen; therefore, 12 is cylindrically hollowed along its length); 
a tip (16) located at the second end (16) to enclose a hollowed interior of the body (Examiner notes: see par. 0016, the distal end of the tube is closed); 
a plurality of rounded apertures (18) passing through the outer surface (outer surface of 12) along the length of the body (length of 12) so as to permit passage of fluid and fecal matter into the hollowed portion of the tube for drainage, the fluid and fecal matter passing through the 
wherein the plurality of apertures (18) extend from the first end (14) to the second end (16) along the center portion (center/middle portion of 12) and passing through the body (see fig. 1B and par. 0016).

Regarding claim 18, Arehart discloses the apparatus as set forth above, except for the tip being more rigid than the center portion of the body; a rib formed outward along an outer surface of the body from the first end to the second end, the rib being made of similar materials as that of the tube, the tip being devoid of the rib, the rib extending along the outer surface of the flexible elongated body up and not into the tip; and a translating barrier ring in communication with the outer surface of the body, the barrier ring configured to adjust in distance from the second end, the barrier ring is selectively located along the body so as to restrict movement of the body within a patient, the translating barrier having a flange and a body extending rear of the flange to allow the flange to contact the patient.
However, Aldrich teaches a catheter (10, fig. 1) comprising a tip (18) wherein the tip (18) is more rigid than the center portion (16) of the body of the catheter (col. 4 lines 9-16).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the tip of Arehart’s tube to be more rigid, as taught by Aldrich, for the purpose of minimizing deformation of the tip during introduction into the patient (col. 4 lines 9-16 of Aldrich).

Regarding claim 18, Arehart in view of Aldrich is silent about a rib formed outward along an outer surface of the body from the first end to the second end, the rib being made of similar materials as that of the tube, the tip being devoid of the rib, the rib extending along the outer surface of the flexible elongated body up and not into the tip.
However, Singer teaches a rib (longitudinal ribbing LR shown in fig. 4) formed outward along an outer surface of the body (outer surface of catheter L) from the first end (bottom end of catheter L) to the second end (top end of catheter L), the rib (longitudinal ribbing LR) being made of similar materials as that of the tube (Examiner notes: see col. 8 lines 8-12, the catheter comprises the longitudinal ribbing LR and the catheter is manufactured as one piece), the tip (tip at the distal end M1) being devoid of the rib (see fig. 4), the rib (longitudinal ribbing LR) extending along the outer surface of the flexible elongated body (outer surface of catheter L) up and not into the tip (tip at the distal end M1) (see fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the body of Arehart tube 12 by adding a longitudinal ribbing, as taught by Singer, for the purpose of preventing kinking of the catheter during the insertion of the catheter into patient’s body (col. 8 lines 8-9).
Regarding claim 18, Arehart in view of Aldrich and Singer is silent about a translating barrier ring in communication with the outer surface of the body, the barrier ring configured to adjust in distance from the second end, the barrier ring is selectively located along the body so as to restrict movement of the body within a patient, the translating barrier having a flange and a body extending rear of the flange to allow the flange to contact the patient.
Arehart only discloses a retention element 24 which is deployed within a lumen of the body and which is located on a portion of the tube 12 wherein the retention element may be a pigtail configuration 26 of the tube 12 (see fig. 1A) or an inflatable balloon 28 (see fig. 1B) or combinations thereof (par. 0018).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Arehart’s system by substituting Arehart’s retention element 24 with the translating barrier ring of Gomez. Doing so would be a simple substitution of one know element (Arehart’s retention element 24) for another (Gomez’s translating barrier ring) to obtain predictable results (securing the tube/catheter within the patient, par. 0019 of Gomez).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783